Mollison, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto
That the instant appeal for reappraisement covers various second-hand articles imported from France.
That on or about the date of exportation the price at which Items 4871, 4872, 4873, 4875, 4876, 4874, 4878 and 4877 were freely offered for sale to all purchasers in the principal market of France, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States was the invoice unit prices plus 10% plus packing as invoiced.
That on or about the date of exportation the prices at which the balance of the items covered by the instant appeal for reappraisement and entry were freely offered for sale to all purchasers, in the principal market of France, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States was the invoice unit prices plus packing as invoiced.
That on or about the date of exportation the market value or the price at which such or similar merchandise was freely offered for sale for home consumption in France was no higher.
That the instant appeal for reappraisement be submitted on this stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were as follows:
As to items 4871, 4872, 4873, 4875, 4876, 4874, 4878, and 4877, the invoice unit prices, plus 10 per centum, plus packing, as invoiced.
As to the balance of the items involved, the invoice unit prices, plus packing, as invoiced.
Judgment will be entered accordingly.